IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

CHARLESTON DIVISION
Robert Carbonaro, ) Civil Action No. 2:18-cv-00513-RMG
Plaintiff,
V. ORDER AND OPINION
A&D Environmental Services Inc., ef al,
Defendants. 2

 

The Court, having been advised by counsel for the parties that the above action has been
settled,

IT IS ORDERED that this action is hereby dismissed without prejudice. If settlement is
not consummated within sixty (60) days, either party may petition the Court to reopen this action
and restore it to the calendar. Fed. R. Civ. P. 60(b). In the alternative, to the extent permitted by
law, either party may within sixty (60) days petition the Court to enforce the settlement, and the
Court specifically retains jurisdiction to enforce the settlement. See Fairfax Countywide Citizens
v. Fairfax Cnty., 571 F.2d 1299 (4th Cir. 1978). The dismissal hereunder shall be with prejudice

if no action is taken under either alternative within sixty (60) days from the filing date of this

 

order.
AND IT IS SO ORDERED.
/s/ Richard Mark Gergel
Richard Mark Gergel
United States District Court Judge
August 8, 2019

Charleston, South Carolina
